DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated October 5, 2021, in which claims 1, 5-7, 9, 13-16, and 18 were amended, claims 4 and 17 were cancelled, and claims 21-22 were added, has been entered.

Allowable Subject Matter
The indicated allowability of claims 5-6, 9-12 15, and 19 is withdrawn in view of the newly discovered reference(s) to Chen (U.S. Pub. 2012/0302068).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims recite “a metal hardmask”, which corresponds to the structure 108 in Fig. 1A.  The issue is none of the layers are metal.  106 and 102 are antireflective coatings (not metal), and 104A happens to be titanium nitride (TiN), this conductive metal nitride is metal-like, i.e. metallic in nature, but this ceramic material is not a metal (also note para. 23 where additional metal nitrides are disclosed).

Regarding claim 5, the limitation “wherein the metallic layer is between the first anti-reflection layer and the dielectric layer” in lines 3-4 is conflicting with the requirements of claim 1.  As amended, claim 1 requires “depositing a first anti-reflection layer over the dielectric layer, and depositing a metallic layer directly over the first anti-reflection layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Pub. 2013/0313717) in view of Liou (U.S. Pub. 2013/0183825).
Regarding claims 1-3, and 16, Holmes [Figs.1-2] discloses a method, comprising:
depositing a metal hardmask [50] over a dielectric layer [30];
etching a metal hardmask opening in the metal hardmask to expose a top surface of the dielectric layer [Fig.2];
etching at least one interconnect opening [27] in the dielectric layer, to expose a top surface of a base conductive layer [10] [Fig.8; Para.20];
modifying a sidewall of the metal hardmask opening by adding non-metal atoms [52] to a metallic layer of the metal hardmask [Fig.3] [Paras.26 discloses metal hardmask materials, Paras.33-34 discloses spacers 52 comprising non-metal materials]; and
depositing a conductive material [32,34] in the metal hardmask opening and the at least one interconnect opening [Figs.9-12] [Paras.59-61];

further comprising removing a portion of the conductive material on a top surface of the metal hardmask [Figs.9-12] [Paras.59-61];

further comprising removing the metal hardmask [Figs.9-12] [Paras.59-61];

a method, comprising:
depositing a dielectric layer [30] over a substrate [10]; 
depositing a hardmask layer [50] over the dielectric layer;
exposing a top surface of the dielectric layer [30] through a hardmask layer opening [Fig.2];

modifying a sidewall [52] of the hardmask layer opening; and
filling, with a conductive material [32,34], the opening in the dielectric layer through the hardmask layer [50,52] opening having the modified sidewall [Figs.9-12] [Paras.59-61].

Holmes [Para.25-26] discloses hardmask layer [50] comprising various materials as well as being a single layer or a stack of multiple layers, but fails to explicitly disclose the method comprising, 
wherein depositing the metal hardmask comprises: depositing a first anti-reflection layer over the dielectric layer, and depositing a metallic layer directly over the first anti-reflection layer;
and 
wherein depositing the hardmask layer comprises depositing an antireflective layer over the dielectric layer and depositing a metallic layer over the dielectric layer, and a top surface of the antireflective layer is in direct contact with a bottom surface of the metallic layer.

However, Liou [Fig.1] discloses and makes obvious a method further comprising 
wherein depositing the metal hardmask comprises: depositing a first anti-reflection layer [108b (SiON)] [Liou, Para.20, discloses an anti-reflective layer can include SiON] over the dielectric layer [106], and depositing a metallic layer [108a] directly over the first anti-reflection layer;
and 
wherein depositing the hardmask layer comprises depositing an antireflective layer [108b] over the dielectric layer and depositing a metallic layer [108a] over the dielectric layer, 
It would have been obvious to provide the multi-layered hardmask as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 6-7, Holmes and Liou disclose the method 
wherein modifying the sidewall of the metal hardmask opening further comprises exposing the first anti-reflection layer and the metallic layer to a nitrogen-containing plasma [Holmes, Para.52];
depositing a second anti-reflection layer over the dielectric layer, such that the metallic layer [108a] is between the first antireflection layer [108b (SiON)] and the second anti-reflection layer [Liou; Fig.1] [Para.20 discloses a second ARC comprising SiON].

Regarding claims 19, and 21-22, Holmes [Paras.51-52] discloses
wherein modifying a sidewall [50,52] of the hardmask layer opening further comprises annealing the hardmask layer [Para.51];
wherein modifying the sidewall [50,52] of the metal hardmask comprises annealing the metal hardmask and exposing the metal hardmask to a plasma [Para.51 discloses thermal oxidation or plasma assisted oxidation];
.

Claims 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Pub. 2013/0313717) in view of Liou (U.S. Pub. 2013/0183825), as applied above, and further in view of Pan (U.S. Pub. 2015/0162280).
Regarding claim 18, Holmes discloses a metal hardmask, but fails to explicitly disclose wherein modifying the sidewall of the hardmask layer opening further comprises inter-layer diffusion of the antireflective layer and the metallic layer.
However, Pan [Fig.1] discloses and makes obvious wherein modifying the sidewall of the hardmask layer opening further comprises inter-layer diffusion [112,113] of the antireflective layer and the metallic layer.
It would have been obvious to provide the hardmask as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 8 and 20, Holmes discloses a dual damascene interconnect structure but fails to explicitly disclose the limitations of the claims. 
However, Pan [Figs.1,3,4] discloses a method 
wherein etching the at least one interconnect opening further comprises:
etching at least one trench [416] in the dielectric layer [404] through the metal hardmask [414] opening;

patterning the mask material to form an opening [418] through the mask material in the at least one trench [Figs.4f]; and
etching at least one via [418] through the dielectric layer to expose the base conductive layer [402] below the dielectric layer [Fig.4f];

wherein filling the dielectric layer opening further comprises:
depositing a seed layer [420] on a dielectric layer sidewall and the hardmask layer opening having the modified sidewall; and
electroplating a conductive material [422] over the seed layer [Paras.24,25,34,35].

It would have been obvious to provide a dual damascene interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2012/0302068) in view of Werner (U.S. Pub. 2010/0197133).
Regarding claim 10, Chen [Figs.1-6] discloses a method of making an interconnection structure, comprising:
depositing a dielectric layer [106] over a first interconnect structure [102];
depositing a metal hardmask [110] over the dielectric layer;

etching a first portion [146] of an interconnect structure opening into the dielectric layer [Fig.5];
etching a second portion [150,152] of the interconnect structure opening into the dielectric layer;
modifying a sidewall of the metal hardmask opening by thermally processing the metal hardmask [Figs.2-3; note in Fig.2 charged particles 128 stick to sidewalls of the opening, then in Fig.3 a plasma treatment at an elevated temperature, up to 350° C, i.e. a thermal process, is used to remove charges and particles from the sidewalls of the opening, thereby modifying the sidewall]; and
depositing a conductive material in the interconnect structure opening through the metal hardmask opening [Para.20].
Chen is silent regarding the particular composition of metal material 102. Related art from Werner [Fig.1] teaches the corresponding metal interconnect feature [112] may be copper [Para.23].  Copper is well-known and obvious to one of ordinary skill in the art, at the time of filing. While Chen is silent regarding copper per se, one of ordinary skill in the art would be motivated to look to related art to teach suitable metals for Chen’s metal interconnect 102.

Regarding claim 11, Chen [Fig.1] discloses a method, wherein depositing the metal hardmask further comprises depositing a first anti-reflection layer [108] on the dielectric layer [106], a metallic layer [110] over the first anti-reflection layer, and a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2012/0302068) in view of Werner (U.S. Pub. 2010/0197133), as applied above, and further in view of Martin (U.S. Pat. 6514844).
Regarding claim 12, Chen fails to explicitly disclose the limitation of the claim.  However, Martin [Figs.3-4] discloses a method wherein thermally processing the metal hardmask [430] further comprises annealing the metal hardmask to a temperature between 600°Celsius and 1000°Celsius for an anneal time ranging from 60 seconds to 1 second [Col.5 lines 1-20]. It would have been obvious to provide the thermal process as claimed, since it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822